Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 10/06/2021.
Claims 1, 3-20 are pending.
Claims 1 and 12-18 have been amended.  

Response to Arguments
Applicant’s arguments, with respect to the specification and drawing objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102, stating Park’s anomalies does “not disclose or suggest the creation of a ‘decision boundary for cyber-attack detection’ as is now recited in claim 1” have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. See 35 U.S.C. 103 section for full mapping of claim 1 (and analogous claims 13 and 18) limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of claim 12 under 35 U.S.C. 102, have been considered but are not persuasive. More specifically, the applicant argues that Park does not teach the amended claim language that now states “wherein the identified underlying system characteristics are further used to create a decision boundary fault detection, abnormality localization, and abnormality neutralization”, since “Park clearly does not disclose or suggest these additional types of functions”. The examiner respectfully disagrees. 
Due to the broadness of the claim language, Park has been found to teach the elements required by the claim. Park, section 1, last paragraph, and Fig. 2: “boundaries”/“threshold”; section 5: “detects an anomalous execution”, “anomaly score” estimation (localization); “reduce false alarms and improve sensitivity” (neutralization); and “threshold”. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Objections
Claims 1, 13, and 18 are objected to because of the following informalities:
Claims 1, 13, and 18 analogously recite a grammatical error stating “that creates a trained stateful, nonlinear embedding model”, and an optional solution to overcome this objection is to add a comma to read “that creates a trained, stateful, nonlinear embedding model”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (“A Multimodal Anomaly Detector for Robot-Assisted Feeding Using an LSTM-Based Variational Autoencoder”, 2017) hereinafter Park, in view of Xie et al (“A Large-Scale Hidden Semi-Markov Model Anomaly Detection on User Browsing Behaviors”, 2009) hereinafter Xie.
Claim 1
	Park teaches a platform associated with a cyber-physical system, comprising: 
an off-line model training platform that creates a trained stateful, nonlinear embedding model based on a cyber-physical system simulation (See Park; e.g., section 5 and Fig. 1; “Robot-assisted feeding system” (a cyber-physical system), system “observations” (cyber-physical system simulation), “training framework” (an off-line model training platform) for training/testing “LSTM-VAE” (that creates a trained stateful, nonlinear embedding model) on “observations” (based on a cyber-physical system simulation));	a data source for a plurality of time-series measurements that represent normal operation of the cyber-physical system; (See Park; e.g., at Fig. 1; “Robot-assisted feeding system” (a cyber-physical system) and collecting 17 sensory signals)	a stateful, nonlinear embedding computer (See Park; e.g., at Abstract: LSTM-VAE-based detector), coupled to the data source, to: 		(i) receive, at run-time, the plurality of time-series measurements (See Park; e.g., at Abstract: fused signals; Fig. 1: “sensory signals” from “feeding executions” (at run-time); p. 1544, col. 2: LSTM-VAE projects multimodal observations and their temporal dependencies at each time step; section 4: “time-series data” used by the LSTM), 		(ii) execute the trained stateful, nonlinear embedding model created off-line to Park; e.g., at section 5 and Fig. 1: training “LSTM-VAE” while not “online”; p. 1544, col. 2: LSTM-VAE is trained to “projects multimodal observations and their temporal dependencies at each time step into a latent space using serially connected LSTM and VAE layers”; III A; III B; and Fig. 2), and 		(iii) utilize output of the stateful, nonlinear embedding to automatically identify underlying system characteristics of the cyber-physical system (See Park; e.g., at IV: “Given a multimodal input xt at time t, the encoder approximates the posterior p(zt | xt) by feeding an LSTM's output into two linear modules to estimate the mean μzt and co-variance ∑zt of the latent variable.  Then, the randomly sampled z from the posterior p(zt | xt) feeds into the decoder's LSTM.  The final outputs are the reconstruction mean μxt and co-variance ∑xt”), wherein the identified underlying system characteristics are used to create a decision boundary  (See Park; e.g., at section 1, last paragraph, and Fig. 2: setting “tight or loose decision boundaries (create a decision boundary) depending on the variations of multimodal signals (underlying system characteristics are used) using the state-based threshold”).

However, while Park teaches determining decision boundaries for “detecting a wide range of anomalies”, Park does not explicitly teach for cyber-attack detection.
Xie teaches “wherein the identified underlying system characteristics are used to create a decision boundary for cyber-attack detection (See Xie; e.g., at section 1: “detect the App-DDoS attacks” (for cyber-attack detection); section 7C: “determine proper threshold of entropy .”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Xie’s teachings of detecting “App-DDoS attacks”, and/or “anomaly detection”, utilizing “threshold” determinations into Park’s teachings of “anomaly detection” using a trained “LASTM-VAE” operations in order to “compute the entropies for all observation sequences efficiently and implement the on-line anomaly detection” and further “reduce the memory requirement and improve the computational efficiency” (Xie, sections 5C and 8).

Claim 3
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein the plurality of time-series measurements are received in substantially real time during on-line operation of the cyber-physical system (See Park; While the platform proposed in Park is evaluated with offline tests, the system is designed for online execution and one of ordinary skill in the art would readily understand the system is intended to by employed in real time).

Claim 4
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein at least one of the time-series measurements are associated with at least one of: (i) a sensor monitoring node, (ii) an actuator monitoring node, and (iii) a control monitoring node (See Park; e.g., at C: multimodal input x, multimodal observations X).

Claim 5
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein the stateful, nonlinear embedding is associated with at least one of: (i) a deep neural network, (ii) an autoencoder, (iii) a variational autoencoder, and (iv) a generative adversarial network (See Park; e.g., III A and III B).

Claim 6
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein the stateful, nonlinear embedding comprises augmenting a stateless, nonlinear embedding process by using a window of consecutive samples of the time-series measurements as a matrix input to the stateless, nonlinear embedding process (See Park; e.g., at p. 1547, col. 1, Section IV: “a window could be applied”).

Claim 7
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein the stateful, nonlinear embedding comprises augmenting a stateless embedding process by: using a first independent sample of the time-series measurements as a first vector input to the stateless embedding to receive a first output; using a second independent sample of the time-series measurements as a second vector input to the stateless embedding to receive a second output; and calculating statistics of the first and second outputs with post-processing to obtain lower-dimensional latent variable space (See Park; at p. 1545, col. 1: Our LSTM-VAE-based detector detects an anomaly when the log-likelihood of the current observation given the 

Claim 8
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein the stateful, nonlinear embedding is associated with a recurrent Autoencoder (See Park; e.g., III A and III B).

Claim 9
	The combination of Park and Xie teach all the claim limitations of claim 8, and further teach wherein the recurrent autoencoder comprises a stateful generative adversarial network (See Park; e.g., at p. 1546, col. 1, 1st paragraph: an RNN Encoder-Decoder; Fig. 2).

Claim 10
	The combination of Park and Xie teach all the claim limitations of claim 9, and further teach wherein the stateful generative adversarial network comprises: 	a generator, including: 		a recurrent neural network encoder (See Park; e.g., at p. 1546, col. 1, 1st paragraph: an RNN Encoder-Decoder; Fig. 2), and 		a recurrent neural network decoder (See Park; e.g., at p. 1546, col. 1, 1st paragraph: an RNN Encoder-Decoder; Fig. 2); and 	a discriminator having a deep network (See Park; e.g., at p. 1547, col. 1: “We implemented the LSTM-VAE using stateful-LSTM models in the Keras deep learning library”).

Claim 11
	The combination of Park and Xie teach all the claim limitations of claim 10, and further teach wherein the generator is further associated with long short-term memory (See Park; e.g., at p. 1546, col. 1, 1st paragraph).

Claim 12
	The combination of Park and Xie teach all the claim limitations of claim 1, and further teach wherein the identified underlying system characteristics are further used to create a decision boundary fault detection, abnormality localization, and abnormality neutralization (See Park; e.g., at section 1, last paragraph, and Fig. 2: “boundaries”/“threshold”; section 5: “detects an anomalous execution”, “anomaly score” estimation (localization); “reduce false alarms and improve sensitivity” (neutralization); and “threshold”).

Claims 13 and 18
	Park teaches a computerized method associated with a cyber-physical system, comprising: 	creating, by an off-line model training platform, a trained stateful, nonlinear embedding model based on a cyber-physical system simulation (See Park; e.g., section 5 and Fig. 1; “Robot-assisted feeding system” (a cyber-physical system), system “observations” (cyber-physical system simulation), “training framework” (an off-line model training platform) for training/testing “LSTM-VAE” (that creates a trained stateful, nonlinear embedding model) on “observations” (based on a cyber-physical system simulation)); Park; e.g., at Abstract: fused signals; Fig. 1: sensory signals; p. 1544, col. 2: LSTM-VAE projects multimodal observations and their temporal dependencies at each time step); 	executing the trained stateful, nonlinear embedding model to project the plurality of time-series measurements to a lower-dimensional latent variable space such that redundant and irrelevant information are reduced and temporal and spatial dependence among the measurements are captured (See Park; e.g., at p. 1544, col. 2: LSTM-VAE projects multimodal observations and their temporal dependencies at each time step into a latent space using serially connected LSTM and VAE layers; III A; III B; and Fig. 2); and 	utilizing output of the stateful, nonlinear embedding to automatically identify underlying system characteristics of the cyber-physical system(See Park; e.g., at IV: “Given a multimodal input xt at time t, the encoder approximates the posterior p(zt | xt) by feeding an LSTM's output into two linear modules to estimate the mean μzt and co-variance ∑zt of the latent variable.  Then, the randomly sampled z from the posterior p(zt | xt) feeds into the decoder's LSTM.  The final outputs are the reconstruction mean μxt and co-variance ∑xt.”), wherein the identified underlying system characteristics are used to create a decision boundary  (See Park; e.g., at section 1, last paragraph, and Fig. 2: setting “tight or loose decision boundaries (create a decision boundary) depending on the variations of multimodal signals (underlying system characteristics are used) using the state-based threshold”).

However, while Park teaches determining decision boundaries for “detecting a wide range of anomalies”, Park does not explicitly teach for cyber-attack detection.
for cyber-attack detection (See Xie; e.g., at section 1: “detect the App-DDoS attacks” (for cyber-attack detection); section 7C: “determine proper threshold of entropy for anomaly detection” (create a decision boundary) from “mean and variance…of the [sampled] training data” (underlying system characteristics are used)).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Xie’s teachings of detecting “App-DDoS attacks”, and/or “anomaly detection”, utilizing “threshold” determinations into Park’s teachings of “anomaly detection” using a trained “LASTM-VAE” operations in order to “compute the entropies for all observation sequences efficiently and implement the on-line anomaly detection” and further “reduce the memory requirement and improve the computational efficiency” (Xie, sections 5C and 8).

Claim 14
	The combination of Park and Xie teach all the claim limitations of claim 13, and further teach wherein at least one of the time-series measurements are associated with a control monitoring node (See Park; e.g., at C: multimodal input x, multimodal observations X).

Claim 19
	The combination of Park and Xie teach all the claim limitations of claim 18, and further teach wherein the stateful, nonlinear embedding is associated with a recurrent autoencoder implemented via a stateful generative adversarial network (See Park; e.g., at p. 1546, col. 1, 1st paragraph: an RNN Encoder-Decoder; Fig. 2).

Claim 20
	The combination of Park and Xie teach all the claim limitations of claim 19, and further teach wherein the stateful generative adversarial network comprises: 	a generator associated with long short-term memory, including: 		a recurrent neural network encoder (See Park; e.g., at p. 1546, col. 1, 1st paragraph: an RNN Encoder-Decoder; Fig. 2), and 		a recurrent neural network decoder (See Park; e.g., at p. 1546, col. 1, 1st paragraph: an RNN Encoder-Decoder; Fig. 2); and 	a discriminator having a deep network (See Park; e.g., at p. 1547, col. 1: “We implemented the LSTM-VAE using stateful-LSTM models in the Keras deep learning library”).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (“A Multimodal Anomaly Detector for Robot-Assisted Feeding Using an LSTM-Based Variational Autoencoder”, 2017) hereinafter Park, in view of Xie et al (“A Large-Scale Hidden Semi-Markov Model Anomaly Detection on User Browsing Behaviors”, 2009) hereinafter Xie, in view of Dering et al (“Generative Adversarial Network for Increasing the Veracity of Big Data”, 2017) hereinafter Dering.
Claim 15
	The combination of Park and Xie teach all the claim limitations of claim 14, however the combination does not explicitly teach wherein the stateful, nonlinear embedding is associated with a generative adversarial network.
Dering; e.g., section 1; securing “Big data”; sections 3B and 5C: by “Generative Adversarial Network” (associated with a GAN) for using embedding data (stateful, nonlinear embedding); security of “Big data”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “anomaly detection” using a trained “LASTM-VAE” operations, as taught by Park as modified by detecting “App-DDoS attacks”, and/or “anomaly detection”, utilizing “threshold” determinations as taught by Xie, to include GAN operations with embedding data as taught by Dering in order to “improve the veracity of data” (Dering, abstract and section 6).

Claim 16
	The combination of Park, Xie, and Dering teach all the claim limitations of claim 15, and further teach wherein the stateful, nonlinear embedding comprises augmenting a stateless, nonlinear embedding process by using a window of consecutive samples of the time-series measurements as a matrix input to the stateless, nonlinear embedding process (See Park; e.g., at p. 1547, col. 1, Section IV: “a window could be applied”).

Claim 17
	The combination of Park, Xie, and Dering teach all the claim limitations of claim 16, and further teach wherein the stateful, nonlinear embedding comprises augmenting a stateless embedding process by: using a first independent sample of the time-series measurements as a first vector input to the stateless embedding to receive a first output; using a second independent Park; at p. 1545, col. 1: Our LSTM-VAE-based detector detects an anomaly when the log-likelihood of the current observation given the expected distribution is lower that a threshold.  We also introduce a state-based threshold to increase detection sensitivity and lower false alarms).

Examiner’s Note(s)
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) of record as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123